Citation Nr: 1439895	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for cysts of the ear lobes. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested a Board hearing and one was scheduled for January 9, 2014. The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn. 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1. The Veteran does not have a current right ear hearing loss disability as defined in the applicable VA regulation.

2. The evidence is approximately evenly balanced as to whether current left ear hearing loss disability is related to in-service acoustic trauma.

3. The evidence is approximately evenly balanced as to whether current cysts of the earlobes are related to service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303.

3. With reasonable doubt resolved in favor of the Veteran, the current cysts in the 
Veteran's earlobes are related to service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the claims for service connection for left ear hearing loss and cysts of the earlobes, further discussion of the VCAA with regard to these claims is unnecessary.  As to the remaining claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There are no issues as to the appropriateness of the application form or the completeness of the application.  VA notified the Veteran in July of 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February of 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, arranged for VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Right Ear

In the initial claim he filed with the RO, the Veteran asked for service-connected disability benefits for "bilateral hearing loss."  Due to significant differences between the results of audiometric tests on the hearing abilities of the Veteran's right and left ears, the Board treats his claim for bilateral hearing loss as two separate issues.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("Because application of the governing law and regulation pertaining to service connection yields different analyses with respect to the veteran's left-ear and right-ear hearing losses, it is necessary to discuss those claims separately.")

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Although sensorineural hearing loss is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 U.S.C.A. § 1112(a), 38 C.F.R. § 3.309(a), whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the results of the August, 2011 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
15
15
25
30
65

His Maryland CNC speech recognition scores were 94 percent in the right ear and 80 percent in the left ear.

According to 38 C.F.R. § 3.385, the Veteran has a hearing loss disability only if at least one of the following applies: 1) the auditory threshold is 40 or greater in one of the frequencies between 500 and 4000, inclusive; or 2) the threshold is 26 or more in three of those frequencies; or 3) the score of Veteran's the Maryland CNC speech recognition test is "less than 94 percent."  With respect to his right ear, none of these requirements are met.  The August 2011 examination results are the only evidence available on the issue of whether hearing loss in the Veteran's right ear met the regulation's threshold for hearing loss disability at any time after the Veteran filed his claim in 2010.  There is thus no evidence of a right ear hearing loss disability during the pendency of the claim, and the current disability element has not been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Entitlement to service connection for right ear hearing loss is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   38 U.S.C.A. § 5107(b).

Left Ear

Unlike his right ear, the test results for the Veteran's left ear do meet the VA's threshold for hearing loss disability, satisfying the "current disability" element of his claim.  According to his service records, the Veteran served in Vietnam in and was awarded the Combat Infantry Badge, reflecting that he engaged in combat with the enemy.  The record includes statements from the Veteran himself, describing his combat experience and specifically noting his exposure to loud noises.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of a claim for service-connected disability compensation.   See Reeves v. Shinseki, 682 F.3d 988,  999 (Fed. Cir. 2012) (sound of mortars firing); Hensley, 5 Vet. App. at 159 (jet aircraft noise).   For these reasons, the Board concludes that the Veteran sustained an injury during his military service.  

The third and last element of the Veteran's claim for service connection is the existence of a causal link - or "nexus" - between his acoustic trauma in Vietnam and the present hearing loss in the Veteran's left ear.  The RO referred this issue to a VA examiner, who opined in August of 2011 that military noise was not the cause of the Veteran's hearing loss for two reasons.  First, the Veteran's service treatment records - both before and after he saw combat - included auditory tests within normal limits.  Second, the Veteran had worked in a factory and operated motorcycles, providing an alternative explanation for his left ear hearing loss.  

Both in Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court of Appeals for Veterans Claims (Court) found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  The Veteran himself also gave a reasonable explanation tending to cast doubt on the VA examiner's alternative explanations for his current left ear hearing loss.  According to the Veteran, his factory job was in quality control and did not involve the operation of loud machinery; his motorcycle had a good muffler; and the Veteran always wore a helmet while riding the motorcycle, which substantially reduced his exposure to engine noise.  

The Veteran's combat service is also significant in resolving the issue of service connection for left hearing loss disability.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

The claimant in Reeves presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  See Reeves, 682 F.3d at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C.A. § 1154(b) should be applied.  The Federal Circuit rejected the argument that the Board had no need to apply the combat presumption because the Board had agreed with the claimant that he suffered acoustic trauma in service.  Rather, the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999.

The Veteran in this case made the statement, "I know that while I was in the army my hearing was damaged."  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred his current left ear hearing loss disability during his service in Vietnam.  

The Board has considered the opinion of the VA examiner and the results of the Veteran's in-service hearing tests.  But, under the holdings of Ledford and Hensley, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  In his statements, which the Board accepts as credible, the Veteran explained why it is unlikely that factory work or his operation of a motorcycle caused his left ear hearing loss.  Although there is some evidence in tension with the Veteran's account, the Board finds that the cumulative effect of the evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.

The evidence is therefore approximately evenly balanced as to whether in-service acoustic trauma is the cause of the Veteran's left ear hearing loss disability.  With reasonable doubt resolved in favor of the Veteran, the Board finds that his left ear hearing loss disability was incurred in service.  See 38 U.S.C.A. § 1154, 5107(b).

Cysts of the Earlobes

The notice of disagreement filed by the Veteran indicated that he disagreed with the Board's denial of service connection with respect to both "cyst in ear lobes" and "cyst on face".  The Veteran asked "to have my claim reconsidered for cyst in ear lobes"; he asked the VA "to start the appeal process" only as to the RO's denial of service connection for bilateral hearing loss and "cyst on face."  As a preliminary matter, the Board will clarify the scope of the cyst claim before proceeding to decide the claim on the merits. 

According to his VA medical records, the Veteran had skin or scar examinations in January and February of 2012.  The February examination indicated that the Veteran had no scars or disfigurement of the head, face or neck.  The January 2012 examination, however, includes a detailed description of two cysts on the Veteran's earlobes and the examiner summarized statements from the Veteran to the effect that these cysts had their origins in Vietnam.  

According to the Veteran, he had no skin problems before he joined the Army.  He first noticed cysts in his ears in Vietnam, when he was wearing a helmet while commanding an armored personnel carrier.  The Veteran explained to the examiner that sometimes the cysts would swell and this made it uncomfortable for him to wear a helmet or headset.  He did not see a doctor, but a medic told him he had infections in his earlobes and helped him clean the cysts located there.   The examiner identified "bilateral epidermal inclusion cysts" on both of the Veteran's earlobes.  He explained that it was likely that the Veteran suffered from the same or similar cysts in Vietnam which were irritated by his helmet or headset.   

According to the examiner, it was impossible to say whether or not the Veteran's earlobe cysts were the same cysts which first appeared in Vietnam.  But he did opine that it was common for cysts of this kind to persist for many years.  Neither examination report mentions the existence of any cyst on the Veteran's face.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court said: "[T]he claimant's intent in filing a claim is paramount in construing its breath . . . . Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim."  Id. at 5.  The Veteran wrote in his notice of disagreement that he objected to the RO's denial of service connection for earlobe cysts.  Moreover, the "evidence developed during the processing of the claim" suggested that the Veteran had current earlobe cysts, not face cysts.  Adopting a liberal construction of the Veteran's notice of disagreement, the Board will treat the Veteran's appeal as including a claim for service connection for earlobe cysts.  See 38 C.F.R. § 20.201 (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3 1992)).

The results of the January 2012 examination satisfy the current disability element of the Veteran's claim.  While there is no mention of earlobe cysts in the Veteran's service treatment records, the combat presumption of 38 U.S.C.A. § 1154(b) applies to this claim.   According to the Veteran's statements, which the Board accepts as credible, his cysts developed during his service with the Army in Vietnam.  The Veteran's statement that he sought treatment from a medic, rather than a doctor, resulting in a lack of documentary evidence of such treatment, is reasonable given the exigencies of combat.  See Reeves v. Shinseki, 682 F.3d at 998 (noting that Congress enacted the predecessor statute to 38 U.S.C.A. § 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service).  In the absence of clear and convincing evidence to the contrary, the Board finds that under section 1154(b), this statement satisfies the "in-service injury" element of the claim.

According to the physician who conducted the January 2012 examination, the Veteran's statement that his earlobe cysts had their onset in service was consistent with the state of medical knowledge on the subject of epidermal inclusion cysts.  Given the Veteran's competent, credible statements regarding incurrence of his earlobe cysts in service, to include his combat service, the evidence is approximately evenly balanced as whether the Veteran's earlobes cysts are related to service.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for cysts of the earlobes is warranted.  38 U.S.C.A. §§ 1154, 5107(b).

ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for cysts of the ear lobes is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


